.THE        ATTORNEY           GENERAL
                                    '.OPTE&iS.
                                    AUWI-XNH.WWJCAEI
    PRICE  DANIEL
    ATTORNEYGENERAL




                                                 The lrgali$t~. 08 sll&taae-
                                                 cm8 sep8rate aomolSdrtlon.
                                                 eleotioas   which irll2 FQP-
                                                 solidate   Floydada fadepen-
                                                 dent Sshool DistzrlCt and
                                                 rash contl'uoue    OQmmon
                                                 mhool die &ricts    a8 We
.                                                tavW*blf    ia *heir Se**
                                                 rate elebtlonsb




          School Distriot  and each of several ceatlguous conmoa
          school dlat*lots  with a view to creating a aev 8ohe92
          dlstriot whleh would include the Floydads Dirtriot       aad
          Nclh OS the otbera a8 vote favorably   ea oeaaelllatiear
                        Artlale               as amended, provldee
                                   3906,V.C.S.,.                 in
          partt

                          “On the petition   of twenty (20) or a ea-
                  jority    of the legally   quulif’led    votom ef
                  of several     ooatl uoua coamoa sohool dirtrio 9 Bb
                  OF ool?flguow     i 4 ependent school distriote,
                   reylng for the O~eelldatloYi          ef ruoh d&l*
                  hi&s      rer aeheol mar~oses the County judge
                  #ball l~sue aa order for & election            to be
                  hold oa the mm0 gay la e              eueb district.
                  The Couaty Judge ,bhnll                      or the date
                  OS ruoh eteatlons,by          ll+atlen    es the order
                  la Borne @e rpaper pub &shed in the coaatt ior
                  twenty (20 7 dews prim@ to the date oa xhieh
                  such eleatloas      aPe ordered, or w poHiag I
                  notice 0r Bush election8        In     c OS the dla-
                  trlots,     or b b&h suah publiea   ““z ion &a# $eItr
                  ed twtloe.      be Co881rrlonera1       Court rhall
                  at Its next meetlag, ~anvasa the retar+s e$
        Hoa. John B. Stapleton,     page   2 (V-766)


              such elections,    and IS the votes cast In m
                   && dlatrlcta     show a majority in    oh dla-
              P?r at voting separately    In favor 0r au0
                                                       %OIt-
              aolldatlon,   the Court shall declare the school
             ~dl8trlota   conaolldated.”    (&sphaala ours.)
                     This statute gm;;t;;     tI+sg;;;m;~tmet~?C~
            oaedure by vhloh ‘A”
        r latrlat   may be conaolldated   vi&h the FIomaS       I. S. D.
        at the same Instant to form a single new conaollbated
        rchool dlatrlct.      It requires   the preaeafmtlon OS a pe-
        tition    to the County Judge containing      20, or a majority,.
        of the quallSle4    voters OS each OS the contiguous dir-
        trlcts    praTlng Sor co~aolldatlon    OS such dlatrlcta    Sor
        school puPposes.
                   Under its express p~ovlaiona the conaollda-
        tlon’of  such four dlatrlcta    can be effected    only where
        the proposed conaolldatlon     has carried by a majority
        vote In each district   at an election    held separately    in
        each oS the ,intereatad   school diatrlct8.      A. 0. ,DplaIon,    .
        V-531 ‘and cases cited therein.      h4er   It8 Poquimmht8
        the Commlaaionera~ Court would be vithout aothorfty         to
        declare a oonaolldatlon    OS a117 leas number OS 4lBfrlota
        than the Sour voting at the election       called for said
        purpose.
                    Cleerly Article   2806 contemplates,   the re-
        qulred petition    being proper, that an elaatlon be call-
        l4 to be held in eaah of the 418trlot8      on whether the
        Sour contiguous school dlstrlata     shall be conaolldated
        tb f6rr a new aohool’dlstrlct     comprising such four for-
        B&P school biatrlcta.      Caa It be said ai a datt6r    oi
        l&v that any pae OS ‘the dxa~trlo~ts vdte on Xne quaa%Lcn
         OS oonsolldatlon   with the three other districta     vhen
         It votes only on the propoaltloa     vhethw It shall bon-
         solidate  with the Flcydada dlatrlot    as it exist8 at
         the time of the election?     To state the queatloa im to
        give a negative aaaver.
                  The L4entlaal qiestloa has been before this
        department on,aeoeral  oooaalaaa lnvolrlng    the matter oS
        approval OS bonds Issued by conaoll~ated     4latrlota,  a#&d
        la each lnatsnoa the same conolualon was reaohed.       As
    .   reoantly as l&ember 19, 1948, the Attomey Oeneral ad-
        vised such a 4latrlot  by letter as follovs:




1
Hon. John B, Stapleton,       paga 3 (V-766)


              “Article   2806 provides,     ln effect,     that
      on the petition       of tvent     or a majority of
      the legally      qualified   vo 1 era of each of e
             school districts      praying fob the con-
      so 4atloa of aueh 4latrlota
      4t                                    ios aahool pur-
      poses, the county judge shall order aa elec-
      tion to be held cm the same day In laeh 8ueh
      dlatwldt.       Our lnterwetatlon       of this prevl-
      alon 18 that the petition          must pray fw the
      aenroll4atloa      ol all tha school &l$OPviok &-
      fectad.      However, the petition       of laoh cem-
      mon school distbiot        prays on17 for the DQQY
      aolldatlon      of Such dlatrleta,     respectively,
      vlth the . . . District.           Woreore& the eleo-
      tlon notices,      election   returns an4 eanvsaslng
      orders we?% prepare4 rlmllarl~.            It 18 the
      opinion of this bepartawnt that this error la
      fundamental. ’
             The construction    bg the Attorney Qeneral of
the provlalona    of Article    2806 was widely Icnown. It la
an eatabllahe4    principle   of 8tatuto      eonatructlon   that
the lnterp~etationa     of the Attorm    L%neral     of  the pro-
vlalona o? the law, although not b ding on the Cc~tS,
is highly peF8ue8Ive.       The Interpretation    OS the Atter-
ney Qeneral of the p~oviaiana of Artlale 2806 was of
general knowledge long prior to the aearlem ef the lrst
Laglalature.     Hovaver,,Article    2806 was not amended OP
changed.
            The purpose or AFtlcla 2806, In our oplaloa,
Is not for the enlargement of any oae SCh801 dlatrlct
in any manae~ such as advanced by the Floydada district.
Bather, It la to enable the arratlon or a new, larger
school district    by the conaoll4etlon      or tvo olr mOTe
smaller dlatrlcta    whoa laoh of such interested       petltlon-
lng dlatrlcta   vote in favor thereof.        County Bd. of
Sohool Trustees of Limestone Count v. W la n, 15 S. Y.
(26) 144; State v. Cadenhead, 129 5. v. t2dI 7:3$2)-
alty I, S. D. v, Dist. Trustees,       etc.,    135
1021; Heaver v. Bd. of Tmatesa of Wilson I. ‘S ‘D               04
S. U. (26) 864; Pyote I. S. D. v. Dyep, 34 S. G. lsd t
578; Bigfoot I. S. D, v. Qenard, 116 S. W, (26) 80$;
A. Q. Oplnloa lo. V-562.      Article   2806 specifically      pro-
riding the sole prooedure by which lehool 4latrlots            may
be conaolldated    and authorizing    conaolfdat1eaa    oP such
dlatrlcts   only when each petitionin        district  votes in
ravor of oonaolldatlng    auoh dlatzclo &8, it follova      that
no school district    may accomplish br Indirection        that
Bon, John B, Stapleton,      page 4 (v-766)


which may not bm done directly      undor   said statute.    The
Floydada dlrtrlot    may not le~rlly    aocomplirh oo~qllda-
tlon in the -BP       it proporer.     It lr aa aoorptul sulo
or rtatutoq    oonrtrouotlon thst whem the peromamae 0r
a aortain thing In a pu?tlculu       IULILOP01, by a pmtlcu-
lu pepeon Is dbsoted,       thwe   In u Implied aommand
that it be not done otherwise,      lP by lOIM other       Hwn*
59 Co J. 984, County School boskem          vo Wall     r ounty
L. I. Rob. Diata, 95 so w. (24) 204 at 206,
             In Rhea C. S, D. v0 Revlaa I, S;D,,         214 S. U.
(26)   660,  cltod in JOW bmr,        the raota WOPOthat th0r0
was no oomaePted plan      on tha pad     of the dl#tPlotB ln-
rolred to thwart the plain p~ovlalons and proaedum of
APtlale 2806s      This oomtltutos      lu 0lLp eplaion a runda-
mental aistlmgullrhablr~~rama        8turitmnt rc alrising
that the Rhw-Borlaa      Cam 18 lnrpplloablo        to tb gum80
tlon pmmmted hemIn*          UB~~P th raot8 or Rhea-rit3arlnr
Case, the Oklahoma und Borlnr dlmt~lota rating umlm
APtlolr 2806 riled theIs petition         en Apll    8, 1948, with
the County Judge who promptly oallrd an llootlon            ror Mar
8 oa the issue of thelp oonaoli4atleno           On ApMl 14, the
Rhea and Borina dlstplotr      riled their potltlonr      with the
same Count;l Judge who oallod an eleotion         ror May 8 on
the issue of the& mnrolldatlon.            In the lleotlon,     the
Oklahoma-Bovina Conaolldatlon        rallod to tiuv~, but the
RheaBovlna oonsolidation       did B~PPJ~ Iho latter        two     .'
dl~tPlctr   WOPOdoolued      oonrolldat.4    rd raid rloctlon
wan doolamd valid by the tplrl oooPt wham Judgment
warn arfipred    In the alted oplaion or the Gout or Civil
Aapsalrro
            What the aour *a jutl#mont would hate boon la
thir election    oontert oaao h& the Okl~eaa-Boti~           Coa-
rolldatloa   also suppled, it dl(l pot attempt       to decide
OP oormbnt upon0     But $8~ Coopt did point, out in its
opinion at page 662 $brt, @lb oe~tlfled          60~7 or these
proaeedl4C~ ClOrPlJ urd ~rl~%lV~l~           ovidmace an iA-
tsntloa to oonmlldatr      tba Rhea QiaWlot with the Borl-
$ ;;;:;lct,     fnd thur wo rind the alectlons       a? Hay 8 to
                   COhidl~     tb   suu 00~~ or the p~0000d-
14s aho&'euch        intention    te aonaolldate    Rhor and the
Bovlna dlrtrlotr    aould not in any wise be coastmad a8
ovi4onolng an Intention      to roarolldak     the,Rhoa dlrtrlat
to the Oklahoma-Bovlna Dew rehool entity,          •O0~Ing~ roP
the moment@ that the Oklahomadovlaa         oonralldatlon    had
also oarpled.
 Bon. John B. Stapleton,     page 5 (V-766)


             Beforr the election      proc88dlng8 may clearly
 and afflrmatlv8ly     bvldenoe 8n ln~~fttlgtf,to    ooa~o~ldate
 Floydad    di8tPict   and dl8trlOt8                aad C     tha
 petitions   Psqulred of each such die~~lct'under        A&o18
 2806, the election     order", elsctlon    notlo88p th8 ballot8
 ueed In each of such districts,        and the d8cl8r8tlon    of
 the Commlaslonsrs~ CouPt must show tbrt erch district
 proposed to Be consolldat8d       voted raver8bly on the pro-
 position   0r consolidation    with each of the other thrs8
 districts.     Any other proceedings,      In our opinion,   COW
 travene the plain provisions       of' Article   2806, as amena-
 ed.
                           SUMMARY
              In the consolld8tloa    of echo01 dle-
      trlcts,    all school &i+tficta    Involved rust
      be named in the petition       and other slec-
      tlon proceedings.       The proposed plan whsre-
      by contiguous school districts        in slmulta-
      nboua separate consolidation       elections    at-
      tempt to consolidate      Floydadk I. S. D. aad
      such dlstPlct8    as vote favorably      in their
      s8paPat.e elections     contPavenes the pPovI-
      slons of Article     2806, V, C. S., 84 aaend-
      ed.
                                       YOUPSvary tpu1g,
                                  ATTORNRYWRF,RALOFTFXAS


CEO:bh
                                  -'   Chester I%. 0111~011
                                                Aaeletaat


                                  APPROVED